Dismissed and Memorandum Opinion filed September 19, 2017.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-17-00574-CV

                       PAMELA JOHNSON, Appellant
                                      V.
     TEXAS MUTUAL INSURANCE; TEXAS DEPARTMENT OF
 INSURANCE, DIVISION OF WORKERS' COMPENSATION; W. RYAN
BRANNAN, IN HIS OFFICIAL CAPACITY AS COMMISSIONER OF THE
   DEPARTMENT OF WORKERS' COMPENSATION; AND TIFFANY
    DUARTE, ET AL.CAPACITY AS DIRECTOR OF DIV, Appellees

                  On Appeal from the 200th District Court
                           Travis County, Texas
                  Trial Court Cause No. D-1-GN-16-004703

                MEMORANDUM                    OPINION


      This is an attempted appeal from an order denying appellant’s motion to
request that the judicial review be done under the substantial evidence rule or
undefined scope of review.
      On September 22, 2016, appellant filed suit for de novo review of the Texas
Department of Insurance—Division of Workers’ Compensation Appeals Panel.
Appellees filed a plea to the jurisdiction alleging the trial court did not have
jurisdiction over appellant’s suit. On February 2, 2017, appellant’s suit was
dismissed for want of jurisdiction. On May 8, 2017, appellant filed a “Motion to
Request that the Judicial Review be Done under Review under Substantial Evidence
Rule or Undefined Scope of Review.” On June 8, 2017, appellant’s motion was
denied. On June 29, 2017, appellant filed a notice of appeal seeking review of the
June 8, 2017 order denying her motion.

      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of all
pending parties and claims, the orders remain interlocutory and unappealable until
final judgment is rendered unless a statutory exception applies. Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps,
842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). The denial of appellant’s
motion to request that judicial review be done under the substantial evidence rule is
not a final, appealable order, nor is there a statutory exception that permits an appeal
of the denial of appellant’s motion. Moreover, appellant’s notice of appeal filed June
29, 2017, is untimely as to the final judgment of dismissal signed February 2, 2017.
See Tex. R. App. P. 26.1 (requiring notice of appeal to be filed within 90 days after
the date the judgment is signed if a motion for reconsideration is filed). The last
possible date to file a motion to extend time to file a notice of appeal from the
February 2, 2017 order was May 18, 2017. See Verburgt v. Dorner, 959 S.W.2d 615,
617–18 (1997).

      On August 11, 2017, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a

                                           2
response demonstrating grounds for continuing the appeal on or before August 22,
2017. See Tex. R. App. P. 42.3(a). Appellant filed no response.

      The appeal is ordered dismissed.



                                      PER CURIAM




Panel consists of Chief Justice Frost and Justices Boyce and Jewell.




                                         3